BELCHER, Judge.
The offense is unlawfully carrying a pistol; the punishment, a fine of $200.
Officers Hanks and Noble testified that on August 1, 1952, *329they observed appellant driving an automobile on the streets of Tyler, Texas, in excess of the speed limit and followed him until he stopped his automobile; that they found a pistol on the floor board of appellant’s automobile.
Appellant, testifying in his own behalf, stated that he lived in Kilgore, Texas, and that at the time of his arrest he had several hundred dollars in money and some valuable jewelry with him; “that he carried a pistol with him for protection and that he was traveling at the time the officers arrested him, being enroute from his place of business in Gregg County, Texas, to his mother’s home in Van Zandt County, Texas.”
The issue raised by this testimony was determined against appellant’s contention by the jury. Hutspeth v. State, 158 Tex. Cr. R. 188, 254 S.W. 2d 130.
The judgment of the trial court is affirmed.
Opinion approved by the Court.